UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-1234



BAMBANG MURGINO,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 30, 2008                  Decided:   August 28, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bambang Murgino, Petitioner Pro Se. Ada Elsie Bosque, Daniel Eric
Goldman, Rebecca Ariel Hoffberg, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bambang Murgino, a native and citizen of Indonesia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   dismissing    his    appeal   from   the   immigration

judge’s decision denying his requests for withholding of removal

and protection under the Convention Against Torture.*               We have

reviewed the record and the Board’s order and affirm the denial of

relief for the reasons stated by the Board.           See In re: Murgino

(B.I.A. Jan. 31, 2008).      Accordingly, we deny the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




     *
      On March 31, 2008, we granted the Attorney General’s motion
to dismiss the petition for review to the extent that it related to
Murgino’s application for asylum.

                                   - 2 -